                Case 20-01853-hb                  Doc 1     Filed 04/17/20 Entered 04/17/20 14:39:22                             Desc Main
                                                            Document      Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF SOUTH CAROLINA

Case number (if known)                                                      Chapter       7
                                                                                                                          o   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Crepe Du Jour, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  20 South Main Street                                            208 Carshalton Drive
                                  Greenville, SC 29601                                            Lyman, SC 29365
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Greenville                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               n   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  o   Partnership (excluding LLP)
                                  o   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 20-01853-hb                  Doc 1         Filed 04/17/20 Entered 04/17/20 14:39:22                                   Desc Main
                                                                 Document      Page 2 of 12
Debtor    Crepe Du Jour, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                       o   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       o   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       o   Railroad (as defined in 11 U.S.C. § 101(44))
                                       o   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       o   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       o   Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       n   None of the above

                                       B. Check all that apply
                                       o Tax-exempt entity (as described in 26 U.S.C. §501)
                                       o Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       o Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                    n   Chapter 7
                                       o   Chapter 9
     A debtor who is a “small          o   Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                         o     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                          o     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            o     A plan is being filed with this petition.
                                                            o     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                            o     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                            o     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       o   Chapter 12

9.   Were prior bankruptcy             n No.
     cases filed by or against
     the debtor within the last 8      o Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases           n No
    pending or being filed by a
    business partner or an             o Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                      Relationship
                                                 District                                  When                              Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 20-01853-hb              Doc 1         Filed 04/17/20 Entered 04/17/20 14:39:22                                Desc Main
                                                            Document      Page 3 of 12
Debtor   Crepe Du Jour, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                n      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                o      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      n No
    have possession of any
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal   o Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                           o It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                           o It needs to be physically secured or protected from the weather.
                                           o It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                           o Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                           o No
                                           o Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                        o Funds will be available for distribution to unsecured creditors.
                                        n After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         n 1-49                                          o 1,000-5,000                              o 25,001-50,000
    creditors                                                                   o 5001-10,000                              o 50,001-100,000
                                o 50-99
                                o 100-199                                       o 10,001-25,000                            o More than100,000
                                o 200-999

15. Estimated Assets            o $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                n $100,001 - $500,000                           o $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                o $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion

16. Estimated liabilities       o $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                o $100,001 - $500,000                           o $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                n $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 20-01853-hb              Doc 1        Filed 04/17/20 Entered 04/17/20 14:39:22                                Desc Main
                                                            Document      Page 4 of 12
Debtor    Crepe Du Jour, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Anthony Wayne Burton                                                 Anthony Wayne Burton
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Robert H. Cooper DCID                                                 Date April 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert H. Cooper DCID #5670
                                 Printed name

                                 The Cooper Law Firm
                                 Firm name

                                 150 Milestone Way, Ste B
                                 Greenville, SC 29615
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     864-271-9911                  Email address      thecooperlawfirm@thecooperlawfirm.com

                                 DCID #5670 SC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                           Document      Page 5 of 12
Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                           Document      Page 6 of 12
               Case 20-01853-hb                      Doc 1           Filed 04/17/20 Entered 04/17/20 14:39:22                     Desc Main
                                                                     Document      Page 7 of 12
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re       Crepe Du Jour, LLC                                                                               Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                     5,000.00
              Prior to the filing of this statement I have received                                       $                     5,000.00
              Balance Due                                                                                 $                         0.00

2.     $     335.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

              n   Debtor           o Other (specify):

4.     The source of compensation to be paid to me is:

              n   Debtor           o Other (specify):

5.       n   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         o I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions,
               preparation and filing of reaffirmation agreements and applications as neededor any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 17, 2020                                                               /s/ Robert H. Cooper DCID
     Date                                                                         Robert H. Cooper DCID #5670
                                                                                  Signature of Attorney
                                                                                  The Cooper Law Firm
                                                                                  150 Milestone Way, Ste B
                                                                                  Greenville, SC 29615
                                                                                  864-271-9911 Fax: 864-232-5236
                                                                                  thecooperlawfirm@thecooperlawfirm.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 20-01853-hb                       Doc 1           Filed 04/17/20 Entered 04/17/20 14:39:22            Desc Main
                                                                     Document      Page 8 of 12


                                                   LOCAL OFFICIAL FORM 1007-1(b) TO SC LBR 1007-1

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Crepe Du Jour, LLC                                                                            Case No.
                                                                                   Debtor(s)              Chapter    7


                                           CERTIFICATION VERIFYING CREDITOR MATRIX
         The above named debtor, or attorney for the debtor if applicable, hereby certifies pursuant to South Carolina Local
Bankruptcy Rule 1007-1 that the master mailing list of creditors submitted either on computer diskette, electronically filed via
CM/ECF, or conventionally filed in a typed hard copy scannable format which has been compared to, and contains identical
information to, the debtor's schedules, statements and lists which are being filed at this time or as they currently exist in draft form.

            Master mailing list of creditors submitted via:

                        (a)                  computer diskette

                        (b)           scannable hard copy
                        (number of sheets submitted       )

                        (c)         X     electronic version filed via CM/ECF




 Date:       April 17, 2020                                             /s/ Anthony Wayne Burton
                                                                        Anthony Wayne Burton/Member
                                                                        Signer/Title

 Date: April 17, 2020                                                   /s/ Robert H. Cooper DCID
                                                                        Signature of Attorney
                                                                        Robert H. Cooper DCID #5670
                                                                        The Cooper Law Firm
                                                                        150 Milestone Way, Ste B
                                                                        Greenville, SC 29615
                                                                        864-271-9911 Fax: 864-232-5236
                                                                        Typed/Printed Name/Address/Telephone

                                                                        DCID #5670 SC
                                                                        District Court I.D. Number




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                               Document      Page 9 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        20 SM-COMMERCIAL, LLC
                        C/O SPENCER HINES PROPERTY MANAGEMENT
                        101 FALLS PARK DRIVE, STE 103
                        GREENVILLE SC 29602


                        AMERIPRIDE SERVICES, INC.
                        PO BOX 1189
                        BEMIDJI MN 56619-1189


                        ANTHONY WAYNE BURTON
                        208 CARSHALTON DRIVE
                        LYMAN SC 29365


                        BB&T
                         BOX 580340
                        CHARLOTTE NC 28258-0340


                        BERNIE ELLIS
                        BURR FORMAN MCNAIR
                        104 SOUTH MAIN ST, STE 700
                        GREENVILLE SC 29601


                        BILLY VELAZQUEZ
                        106 S. POPLAR AVENUE
                        LANDRUM SC 29356


                        CAPITAL ONE SPARK
                        PO BOX 71083
                        CHARLOTTE NC 28272-1083


                        CHARTER COMMUNICATIONS
                        12405 POWERSCOURT DRIVE
                        SAINT LOUIS MO 63131


                        CHASE INC.
                        PO BOX 1423
                        CHARLOTTE NC 28201-1423


                        CITY OF GREENVILLE, HOSPITALITY
                        PO BOC 2207
                        4TH FLOOR
                        GREENVILLE SC 29601
Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                           Document     Page 10 of 12



                    COCA-COLA NORTH AMERICA
                    PO BOX 102703
                    ATLANTA GA 30368-2703


                    DEAN WALL
                    1976 OLD PLANK ROAD
                    SOPHIA NC 27350


                    DESTINATION TRAVEL NETWORK
                    8950 N. ORACLE ROAD
                    TUCSON AZ 85704


                    DUKE ENERGY
                    P.O. BOX 70515
                    CHARLOTTE NC 28272-0515


                    ELMORE GOLDSMITH PA
                    PO BOX 1887
                    GREENVILLE SC 29602


                    FRESHPOINT CHARLOTTE
                    1200 OAKLEY INDUSTRIAL BLVD., STE B
                    FAIRBURN GA 30213


                    GLENN HEAD
                    6 POINTE CIRCLE
                    GREENVILLE SC 29615


                    GREENVILLE COUNTY TAX COLLECTOR
                    301 UNIVERSITY RIDGE
                    SUITE 700
                    GREENVILLE SC 29601


                    GREGORY PEST SOLUTIONS
                    PO BOX 6713
                    GREENVILLE SC 29606-6713


                    INTERNAL REVENUE SERVICE
                    CENTRALIZED INSOLVENCY OPERATION
                    PO BOX 7346
                    PHILADELPHIA PA 19101-7346


                    IRS MDP 39
                    1835 ASSEMBLY ST RM 469
                    COLUMBIA SC 29201
Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                           Document     Page 11 of 12



                    MAYRA GALLO
                    PO BOX 1404
                    GREENVILLE SC 29601


                    MELLOUL-BLAMEY CONSTRUCTION SC LTD
                    C/O ANDY MOSSER
                    543 LIVE OAK COURT
                    GREER SC 29651


                    PROGRESSIVE HOLDINGS LLC
                    12407 CURRENT DRIVE
                    CHARLOTTE NC 28278


                    PROGRESSIVE PROPERTY HOLDINGS
                    12407 CURRENT DRIVE
                    CHARLOTTE NC 28278


                    SC DEPARTMENT OF EMPLOYMENT & WORKFORCE
                    PO BOX 2644
                    COLUMBIA SC 29202


                    SC DEPT OF REV. & TAX
                    PO BOX 12265
                    COLUMBIA SC 29211


                    SPENCER HINES PROPERTY MANAGEMENT
                    101 FALLS PARK DRIVE, STE 103
                    GREENVILLE SC 29602


                    SUSAN MEDELLIN
                    12407 CURRENT DRIVE
                    CHARLOTTE NC 28278


                    TRIPADVISOR



                    UNITED COMMUNITY BANK
                    PO BOX 249
                    BLAIRSVILLE GA 30514


                    UNITED COMMUNITY BANK VISA
                    CARDMEMBER SERVICE
                    PO BOX 790408
                    SAINT LOUIS MO 63179-0408
Case 20-01853-hb   Doc 1   Filed 04/17/20 Entered 04/17/20 14:39:22   Desc Main
                           Document     Page 12 of 12



                    US FOODS
                    800 FOOD SERVICE DRIVE
                    FORT MILL SC 29715


                    WILLIAM R. MCKIBBON III
                    601 E. MCBEE AVENUE, STE 204
                    GREENVILLE SC 29601
